UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7452


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CASSANOVA DYSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:09-cr-00021-FPS-JES-6; 5:11-cv-
00017-FPS-JES)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Cassanova Dyson, Appellant Pro Se.   John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael Cassanova Dyson seeks to appeal the district

court’s     order      denying     his    Fed.       R.    Civ.     P.       60(b)    motion      for

relief from the court’s prior judgment * in light of Alleyne v.

United States, __ U.S. __, 133 S. Ct. 2151 (2013).                                   The order is

not    appealable        unless    a     circuit          justice       or    judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate       of      appealability         will        not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief     on    the    merits,    a     prisoner         satisfies          this    standard      by

demonstrating          that     reasonable          jurists       would        find       that    the

district        court’s      assessment     of       the    constitutional               claims    is

debatable       or     wrong.      Slack    v.       McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     in    debatable,       and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.




       *
       The Rule 60(b) motion was filed in Dyson’s 28 U.S.C.
§ 2255 (2012) post-conviction proceeding, in which Dyson sought
relief from his sentence.



                                                2
            We have independently reviewed the record and conclude

that Dyson has not made the requisite showing.                          The district

court lacked jurisdiction to deny Dyson’s Rule 60(b) motion on

the merits because the claim he raised challenged the validity

of his sentence, and thus the motion should have been construed

as   a   successive    28     U.S.C.    §    2255   motion.       See    Gonzalez     v.

Crosby,     545 U.S. 524,      531-32      (2005)     (explaining       how    to

differentiate      a   true    Rule    60(b)      motion   from   an     unauthorized

second or successive habeas corpus petition); United States v.

Winestock, 340 F.3d 200, 207 (4th Cir. 2003) (same).                            In the

absence     of    pre-filing        authorization      from     this     court,      the

district court lacked jurisdiction to hear a successive § 2255

motion.    See 28 U.S.C. § 2244(b)(3) (2012).

            Accordingly,       we     deny   a    certificate     of    appealability

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court       and   argument    would     not    aid   the

decisional process.



                                                                              DISMISSED




                                             3